



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Miller,









2016 BCCA 30




Date: 20160125

Docket: CA42721

Between:

Regina

Respondent

And

Leslie
James Miller

Appellant






Before:



The Honourable Mr. Justice Lowry

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Fitch




On appeal from:  An
order of the Provincial Court of British Columbia, dated June 7, 2013
(
R. v. Miller
, Richmond Docket 56387-2-C).




Counsel for the Appellant:



F. Arbabi and M.
  Reinhart





Counsel for the Respondent:



T. C. Gerhart





Written Joint Submission filed:



January 11, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2016









Written Reasons of the Court








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26. 
Held: Appeal allowed.  The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Court:

[1]

The appellant pleaded guilty to trafficking in a controlled substance,
unlawful transfer of a firearm and unlawful possession of a loaded prohibited
firearm.  He was convicted on December 18, 2012, and sentenced on June 7, 2013,
to 6 years and 6.5 months imprisonment.  At the time of sentencing, he
had been in custody for 197 days for which he received credit of 6.5 months on
a 1:1 basis, resulting in a remaining sentence of 6 years imprisonment.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
, 2014 SCC 26, he pursued his wish to appeal
his sentence.

[3]

The Crown does not oppose the granting of credit at a rate of 1:1.5. 
The appellant is not otherwise disqualified from such credit under
s. 719(3.1) of the
Criminal Code
.

[4]

An extension of time for the filing of this appeal is granted and leave
to appeal is granted.  The appeal is allowed to the extent that the sentence is
reduced to 5 years and 267 days imprisonment, after allowing a credit of
a further 98 days for pre-sentence custody.

The Honourable Mr. Justice Lowry

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Fitch


